EXHIBIT THIRD MODIFICATION AGREEMENT THIS THIRDMODIFICATION AGREEMENT (the “Modification Agreement”), dated as of March 11, 2010 by and between CAS MEDICAL SYSTEMS, INC., a Delaware corporation having its chief executive office at 44 East Industrial Road, Branford, Connecticut (the “Borrower”) and NEWALLIANCE BANK, a Connecticut stock savings bank with a place of business at 195 Church Street, New Haven, Connecticut 06510 (the “Bank”). W I T N E S S E T H WHEREAS, the Borrower executed a Commercial Revolving Promissory Note in the original stated principal amount of Ten Million Dollars ($10,000,000.00) dated February 11, 2008, as modified by a Debt Modification Agreement (the “First Modification”) from Borrower dated December 31, 2008, and as further modified by a Second Modification Agreement between Bank and Borrower executed April 3, 2009 (the “Second Modification”) (said Commercial Revolving Promissory Note, as modified by the First Modification and Second Modification , herein called the “Note” and the loan evidenced by the Note herein called the “Loan”); and WHEREAS the Note was issued pursuant to a Commercial Loan Agreement dated February 11, 2008 between Borrower and Bank, including a Commercial Loan Agreement Addendum (“Addendum”) also dated February 11, 2008 between Borrower and Bank, which said Commercial Loan Agreement, including the Addendum, was modified by the First Modification and the Second Modification (said Commercial Loan Agreement, including the Addendum, as modified by the First Modification and Second
